Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19   PageID.427    Page 1 of 7




                   UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF MICHIGAN


FLAGSTAR BANK, FSB, a Federally
Chartered Savings Bank,        Case No. 2:19-cv-11512-SFC-EAS

      Plaintiff,
                                      Honorable Sean F. Cox
v.
                                      JOINT DISCOVERY PLAN
MICHAEL C. HILD, an individual, and
LIVE WELL FINANCIAL, INC.,

                                                                                     /
      Defendants.

BODMAN PLC                            WHITEFORD, TAYLOR & PRESTON,
By: Joseph Shannon (P38041)           L.L.P.
6th Floor at Ford Field               By: Kathleen Corpus (P59780)
1901 St. Antoine Street               290 Town Center Drive, Suite 324
Detroit, MI 48226                     Dearborn, MI 48126
Attorney for Plaintiff                Attorney for Defendant, Michael C. Hild
jshannon@bodmanlaw.com                kcorpus@wtplaw.com




                                                                    Detroit_16200952_1
Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19       PageID.428     Page 2 of 7



                          JOINT DISCOVERY PLAN

      The parties submit the following as their Joint Proposed Discovery Plan in

accordance with Rule 26(f)(3) of the Federal Rules of Civil Procedure.

1.    Factual Summary and Legal Issues:
      Plaintiff, Flagstar Bank, FSB, alleges that Live Well Financial, Inc. executed

and delivered to Flagstar a Mortgage Warehousing Loan and Security Agreement

(as subsequently amended and restated) and a Revolving Credit Note (as

subsequently amended and restated) under which Live Well promised to pay

Flagstar the sum of $30,000,000. Further, on March 29, 2017, Live Well executed

and delivered to Flagstar a Loan and Security Agreement referred to in Flagstar’s

complaint as the Bond Secured Credit Loan Agreement under which Live Well

promised to pay Flagstar the sum of $50,000,000 (subsequently amended to

$70,000,000). Michael Hild executed and delivered to Flagstar a Guaranty

agreement guaranteeing payment “of all indebtedness obligations, and liabilities of

[Live Well] to Flagstar (i) whether now existing or subsequently arising (under the

Mortgage Warehouse Loan] Agreement or pursuant to any other agreement) . . . .”

Flagstar has sued both Live Well and Mr. Hild for breach of their obligations under

the Notes/Guaranty.

      Defendant, Michael Hild, states that the Warehouse Loan and Note have

been fully paid; and, therefore, he is not liable on that Loan or Note. Further,

                                         2

                                                                         Detroit_16200952_1
Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19        PageID.429    Page 3 of 7



Hild’s guaranty does not extend to the Bond Note because neither Flagstar nor Hild

intended Hild to guarantee the Bond Note. Therefore, Hild is not liable to Flagstar

on the Bond Note.

      Defendant Live Well Financial, Inc. did not participate in this Joint

Discovery Plan as the claims against it are stayed by the pending bankruptcy.

      2.     Basis for Subject Matter Jurisdiction:

      Plaintiff and Defendant, Michael Hild, state that the Court has subject matter

jurisdiction under 28 U.S.C. § 1332 and 12 U.S.C. § 1464(x) as involves parties

which have complete diversity of citizenship.

      3.     Relationship of this Case to Other Cases: There is no relationship to

other cases relating to the issues described in plaintiff’s complaint. However, an

involuntary petition for relief was filed against defendant Live Well Financial, Inc.

under Chapter 7 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., in

the United States Bankruptcy Court for the District of Delaware (Case No. 19-

11317). An order for relief was entered on July 1, 2019. The bankruptcy case has

stayed all actions against Defendant, Live Well, in this case.

      4.     Contemplated amendments of Pleadings: At this time, the parties do

not propose to amend the pleadings.

      5.     Discovery: The parties do not anticipate the need to conduct extensive

discovery and do not anticipate significant issues arising in discovery. The parties

                                          3

                                                                         Detroit_16200952_1
Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19        PageID.430    Page 4 of 7



have discussed the following discovery plan as required by Fed. R. Civ. P.

26(f)(3):

      (i) Timing, Form and Initial Disclosures – Fed. R. Civ. P. 26(f)(3)(A): The

parties do not believe that any changes should be made in the timing, form, or

requirement of disclosures under Fed. R. Civ. P. 26(a). The parties anticipate

exchanging initial disclosures within 4 weeks of the entry of a scheduling order.

      (ii) Subjects on Which Discovery May be Needed – Fed. R. Civ. P.

26(f)(3)(B): The parties believe that the subjects of discovery shall be the nature of

the relationship and obligations between Flagstar, Live Well Financial, Inc. and

Michael Hild.

      (iii) Issues About Disclosure, Discovery, or Preservation of Electronically

Stored Information – Fed. R. Civ. P. 26(f)(3)(C): The parties believe that all of the

parties should preserve any electronically stored information, including the e-mail

correspondence between Plaintiff, Defendants, and other employees of Live Well

Financial, Inc., as well as ESI on their cell phones and/or PDAs.

      (iv) Claims of Privilege or Protection – Fed. R. Civ. P. 26(f)(3)(D): None

anticipated at this time.

      (v) Changes to the Limitations on Discovery – Fed. R. Civ. P. 26(f)(3)(E):

The parties do not anticipate any changes to the limitations on discovery imposed



                                          4

                                                                         Detroit_16200952_1
Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19          PageID.431    Page 5 of 7



under the Federal Rules of Civil Procedure or by Local Rule of the Eastern District

of Michigan.

      (vi) Other Orders the Court Should Issue Under Rule 26(c) or Under Rule

16(b) and (c) – Fed. R. Civ. P. 26(f)(3)(F): None.

      6.        Facilitation/Arbitration/Case Evaluation: Plaintiff and defendant are

both open to facilitation to resolve this matter.

      7.        Anticipated Motion Practice: The parties intend to file cross motions

for summary judgment.

      8.        Settlement: The parties are open to facilitation but have not yet

engaged in substantive settlement discussions.

      9.        Deadlines: The parties believe that the following deadlines are

appropriate in this case:

Fed. R. Civ. P. 26(a)(1) disclosures:          4 weeks from the entry of scheduling
                                               order

Preliminary Witness List:                      Three (3) months from the entry of the
                                               scheduling order

Exhibit List:                                  Pretrial

Expert Witness List and Disclosure Six (6) months from the entry of the
under Fed. R. Civ. P. 26(a)(2) – scheduling order
Plaintiff:

Expert Witness List and Disclosure Six (6) months from the entry of the
under Fed. R. Civ. P. 26(a)(2) – scheduling order
Defendant:

                                           5

                                                                           Detroit_16200952_1
Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19          PageID.432    Page 6 of 7



Discovery Cut Off:                            Nine (9) months from the entry of the
                                              scheduling order

Early Settlement Conference:                  As set by the Court’s scheduling order

Dispositive Motions:                          Eleven (11) months from the entry of
                                              the scheduling order

All other Motions/Motions in Limine:          To be heard by Pretrial

Settlement Conference:                        As set by the Court’s scheduling order

Joint Final Pretrial Order:                   As set by the Court’s scheduling order

Final Pretrial Conference:                    As set by the Court’s scheduling order

Trial:                                        As set by the Court’s scheduling order


                               Respectfully submitted,

BODMAN PLC                               WHITEFORD, TAYLOR & PRESTON,
                                         L.L.P.
By: /s/ Joseph Shannon (P38041)
6th Floor at Ford Field                  By: /s/ Kathleen Corpus (P59780)
1901 St. Antoine Street                  290 Town Center Drive, Suite 324
Detroit, MI 48226                        Dearborn, MI 48126
Attorney for Plaintiff                   Attorney for Defendant, Michael C. Hild
jshannon@bodmanlaw.com                   kcorpus@wtplaw.com




                                          6

                                                                           Detroit_16200952_1
Case 2:19-cv-11512-SFC-EAS ECF No. 10 filed 07/29/19        PageID.433      Page 7 of 7



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 29, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.


                                          /s/ Joseph J. Shannon (P38041)
                                          Joseph J. Shannon (P38041)
                                          Attorneys for Plaintiff

Dated: July 29, 2019




                                            7

                                                                           Detroit_16200952_1
